Title: To James Madison from Elisha Tracy, 20 February 1809
From: Tracy, Elisha
To: Madison, James



Dear Sir,
Norwich (Cont) Feby 20th. 1809

	Notwithstanding our Legislature is to be convened this Week notwithstanding they May pass some warm Resolutions & even warmer May be Urged by a branch of the Essex Junto at New Haven; I am persuaded the peace of this State may be Voched for & the Laws of the Union May be enforsed here; I should Not be afraid even at the expence of My Head to be answerable for that part of our State lying East of Connect. River; provided the General Goverment pursue steadily that course they think best calculated to support the Interest & honnor of the U: States without giving way & learning insurgents how they May successfully oppose the constituted Authorities; Our County I consider the Most Commercial in our State & Not a Town in it has Voted to approve calling our Legislature that I can learn.  The Towns on this side of the River I believe four have come forth to support this Measure are inconsiderable Country Towns & in one it was carried, Under all the pains taken to excite irritation but by a Majority of four.  I am More persuaded of the practability of supporting Goverment from the Attempt Made in this Town, which is inferior only to N Haven & Hartford in a Commercial point of view, has been for several Years about equally divided politically, votes Federal latterly; & has suffered with others the privations of the Embargo; presuming on the disaffection of the Republicans the Federalist petitionded for a Town Meeting to Vote down the Measures of Goverment; on opening the Meeting, an offer being Made to discuss; the Constitutionallity of the Laws, & the correctness of the Measures of the General Goverment & the Revenue & other Laws of the Union being introduced; they the Federalist the Movers of the Meeting after a short but Ardent debate; moved to dismiss the Meeting without taking any Vote & I trust wi<ll> Not Make any such Attempt again; Notwithstanding we have an Aristocratic Numerous family interwoven by Marriage with the Trumbulls & Wolcots of our State & which family claim always the right of dictating Measures here; the real fact is that the repeated Letters that have passed through the post Office in this Town from Certain Members of the Essex Junto in Boston, the writers of which has been Known by the Initials on the Seal has induced our Governour to convene the Legislature.The federalist are Clamouring as Loud againts a Nonintercourse with France & Great Bri<tain> as they ever have againts the Embargo & I am fully persuaded the Goverment will find it more difficult to enforse the Nonintercourse than they have the Embargo.  I do not suggest this as any objection to the Measure; do not consider it  point of View  All I mean to state is such facts as it may be desirable should be known.  With great respect & personal Esteem I have the honnor to be Dear Sir Your humble Servt.


Elisha Tracy

